NO.
12-04-00352-CV
 
                      IN THE COURT OF APPEALS      
 
           TWELFTH
COURT OF APPEALS DISTRICT
 
                                  TYLER,
TEXAS
FREDDIE LEE WALKER,                                §              APPEAL FROM THE
THIRD
APPELLANT
 
V.                                                                            §              JUDICIAL DISTRICT
COURT OF
STG. SGT.
LUCIO J. CASTRO
AND TONY
GREEN,
APPELLEES                                                       §              ANDERSON COUNTY,
TEXAS
                                                                                                                                                           

                                                        MEMORANDUM
OPINION
                                                                    PER
CURIAM
This pro se in forma pauperis
appeal is being dismissed for failure to comply with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed
on November 4, 2004.  Thereafter, on
November 12, 2004, Appellant filed a notice of appeal that failed to contain
the information required by Rule 25.1 (e), i.e., a certificate of service
showing service on all parties to the trial court’s judgment.  
On January 7, 2005, Appellant was notified pursuant to Texas Rule of Appellate  Procedure  37.1 that the notice of appeal was defective
for failure to comply with Rule 25.1(e). 
He was further notified that unless he filed an amended notice of appeal
on or before February 7, 2005, the appeal would be referred to the court for
dismissal.  See Tex. R. App. P.  42.3.  

On January 21, 2005, Appellant filed an amended notice of appeal.  However, the amendment does not comply with
Rule 25.1(e).  Accordingly, the appeal is
dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3(c);
Feist v. Berg,
12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.–Tyler Feb. 11, 2004, pet. denied); Feist v. Hubert,
12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.–Tyler Feb. 11, 2004, pet. denied).
Opinion delivered
January 26, 2005.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
                                                                       (PUBLISH)



















 



 
 
 
                                                  COURT OF APPEALS
                       TWELFTH COURT OF APPEALS DISTRICT OF
TEXAS
                                                                JUDGMENT
 
                                                               JANUARY
26, 2005
 
                                                           NO. 12-04-00352-CV
 
                                                         FREDDIE
LEE WALKER,
                                                                         Appellant
                                                                               V.
                                  STG.
SGT. LUCIO J. CASTRO AND TONY GREEN,
                                                                        Appellees
 
 _____________________________________________________________________________
                                              Appeal from the 3rd Judicial District Court
                                        of Anderson County,
Texas. (Tr. Ct. No. 3-39793)
 _____________________________________________________________________________
 
THIS CAUSE came to be heard on the appellate record, and the same
being inspected, because it is the opinion of this court that the appeal should
be dismissed, it is hereby ORDERED, ADJUDGED and DECREED by the court
that the appeal be dismissed in accordance with the opinion of this court; and
that this decision be certified to the court below for observance.
By per curiam opinion.
Panel consisted of Worthen,
C.J., Griffith, J., and DeVasto, J.